Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2018

                                       No. 04-18-00550-CR

                                    Vincent CAUDILLO JR.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6227W
                           Honorable Frank J. Castro, Judge Presiding


                                          ORDER

        Appellant, Vincent Caudillo Jr., entered into a plea bargain with the State, and pled nolo
contendere to the charged offense. As part of the plea bargain, Caudillo waived his right to
appeal. The trial court found Caudillo guilty, imposed sentence in accordance with the
agreement, and noted on the judgment that appeal was “denied.” The trial court also signed a
certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2). Caudillo filed a motion to amend the trial court’s certification of right
to appeal and filed a timely notice of appeal. The clerk’s record, which includes the trial court’s
rule 25.2(a)(2) certification and the written plea bargain agreement, has been filed. See TEX. R.
APP. P. 25.2(d). The record does not contain a ruling on Caudillo’s motion to amend the trial
court’s certification. This court must dismiss an appeal “if a certification that shows the
defendant has the right of appeal has not been made part of the record.” Id.

        The clerk’s record establishes the punishment assessed by the court does not exceed the
punishment recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P.
25.2(a)(2). The record also reflects that Caudillo waived his limited right to appeal and the trial
court denied permission to appeal. The record thus appears to support the trial court’s
certification that Caudillo does not have a right to appeal. See Dears v. State, 154 S.W.3d 610
(Tex. Crim. App. 2005) (holding that court of appeals should review clerk’s record to determine
whether trial court’s certification is accurate).
        Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless the trial court’s written permission to
appeal and an amended certification showing that Caudillo has the right to appeal are made part
of the appellate record by September 11, 2018. See TEX. R. APP. P. 25.2(d); Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR,
2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication).

        We order all appellate deadlines suspended until further order of the court. We further
order the clerk of this court to serve copies of this order on the attorneys of record and the court
reporter.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court